Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is unclear whether the fluids are being supplied to the chamber. Claim 6 is further indefinite because it is unclear what is meant by “evacuating the process space are a plurality of times”.  It appears that the phrase should be amended to remove the term “are”.  Claims 7-12 are indefinite in view of their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US2012/0196445).
Lim teaches a method of treating a substrate by treating with a first fluid in a supercritical state (CO2) and a second fluid helium in the supercritical state), wherein the first and second fluids have different densities (Fig. 1, steps S20, S30).  Re claim 1, density is a chemical property of the composition, since Lim teaches the same first and second fluids as the claimed invention, the limitations are inherently met.  Re claims 14-17, the limitations are inherently met since the prior art teaches the same first and second fluid as the instantly claimed invention. Specifically, the prior art teaches CO2 as the first fluid and the helium gas as the second fluid. Additionally, re claim 17, the temperature and pressure limitations appears to be the temperature and pressure conditions at which the second fluid forms the supercritical fluid.  The limitations are inherently met since both the first and the second fluids are in supercritical states and since the prior art teaches the same first fluid of CO2 and the same second fluid of an inert gas of helium.  Re claims 18-19, refer to Fig. 1, steps S10-S50.  
Claim(s) 1-4, 6, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma et al. (US2003/0198895). 
Re claim 1, Toma teaches treating a residue (low-k dielectric layer) on the substrate with a first fluid in a supercritical state (step 504, supercritical CO2 and a passivating solution )in a chamber and 
	Re claim 2, refer to paragraph 50 which teaches a plurality of decompression and compression cycles and paragraph 55 which further teaches repeating steps 504 and 506 followed by supplying the second fluid (CO2 rinse) in the supply step 510.  Re claim 3 differs from claim 2, as it requires an exhaust step, applicant is directed to step 512 of Fig. 1. Re claim 4, refer to steps 508 and 510 of Fig. 1. Specifically, paragraph 58 teaches that the substrate is cycled through one or more additional cleaning/rinse processes.  Specifically, the rinse is supplied into the process space of the chamber while it is being depressurized since the substrate is cycled through a plurality of rinse cycles (steps 508 and 510).  Re claim 6, the limitations are met since Lam teaches supplying CO2 and the processing chemistry (step 504) and supplying CO2 rinse solution including the organic solvents and further reaches performing more ore more cleaning/rinse cycles (paragraph 58). In reference to supplying and exhausting the fluid, applicant is directed to paragraphs 47, 50, and 58. Re claim 13, refer to paragraph 50 which teaches dissolution of the process residue in the supercritical cleaning solution.  Re claim 15, the limitations are met since the supercritical cleaning solution (step 504) is used to remove the post-etch residue (paragraph 12) and the second fluid (CO2, step 510) is used for rinsing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US2003/0198895).
Re claim 5, Toma et al. do not teach the second fluid in a gaseous state during the opening step.   However, the skilled artisan would reasonably expect the supercritical fluid CO2 to be in a gaseous state as the prior art is performing the same method step of depressurization using the same second fluid. 
Re claims 7-12, Toma et al. do not teach the amount of the first and second fluid being supplied.  Toma et al. further fails to teach the number of cycles of the first supply step and the second supply step.  Absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the processing parameters including amount of the supply fluids and cycle times in order to achieve the desired level of cleanliness on the substrate surface.  
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above.
The rejection of the claims as being anticipated by Heo et al. is withdrawn in view of applicant’s statement of common assignment.
The rejection of the claims as being anticipated by Lim et al. is maintained. Applicant argues that Lim teaches etching silicon dioxide layer which is different from removing a residue.  Applicant’s arguments are unpersuasive as it is not commensurate in scope with the instantly claimed invention.  Applicant’s claim of treating a residue reads on etching the silicon dioxide layer.  The claim fails to teach the specific residue and/or removing the residue.  Furthermore, should the claim be amended to recite removing the residue, the limitations would be rejected by the prior art as Lim teaches performing the same method steps of treating a substrate with the supercritical fluids and therefore, the limitations of treating and/or removing the residue are met by the prior art.   Specifically, treating/removing a residue are a result of treating the substrate with the supercritical fluids.  Since the prior art is performing the claimed processing steps, the limitations are met by Lim.
The rejection of the claims as being anticipated and obvious in view of the teachings of Toma are maintained for the reasons set forth above.  Specifically, applicant argues that Toma merely teaches the first and second fluids in the supercritical states.  Applicant’s arguments are unpersuasive as Toma teaches different gases since the supercritical rinse solution include supercritical CO2 and organic solvents in comparison to the supercritical passivating solution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc